RESOLUCIÓN
Atendida la moción de reconsideración presentada en este caso, se aclara que, al dictaminarse en el caso de epí-grafe que los intereses sobre las costas se pagan a partir de la fecha cuando se dictó la sentencia, y no a partir del día de la presentación de la demanda, ello significa a partir de la fecha en que el tribunal sentenciador fija el monto de las costas.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. Los Jueces Asociados Señores Negrón García y Rebollo López entienden que los intereses en cuestión se pagan a partir de la fecha cuando se dictó la sentencia. La Juez Asociada Señora Naveira de Rodón no intervino.
CFdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo